Citation Nr: 1429460	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  06-01 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to February 1968.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Wichita, Kansas.

Clarification of Issues on Appeal

In a November 2011 notice of disagreement (NOD) and a June 2013 substantive appeal the Veteran explicitly indicates the benefit sought is entitlement to an initial evaluation of 70 percent for PTSD.  As such the Veteran will be considered to have limited his appeal to the claim of entitlement to an initial 70 percent evaluation for PTSD.  See AB v Brown, 6 Vet. App. 35, 39 (1993).  


FINDING OF FACT

The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, persistent hallucinations, memory problems, intrusive thoughts, nightmares, circumstantial thought, and an inability to develop meaningful relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384   (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD was granted by a November 2010 rating decision that assigned an initial 30 percent evaluation from October 10, 2002 until October 1, 2010.  From October 1, 2010 a 50 percent rating is assigned. Both ratings are under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.
The Veteran was provided a VA examination in October 2010.  The VA examiner reported the Veteran was clean, appropriately dressed, with unremarkable speech.  His attitude was cooperative and friendly.  His affect and orientation were appropriate.  The Veteran's thought process was rambling with circumstantiality.  The VA examiner noted no delusion or homicidal ideation.  The examiner did indicate the presence of persistent hallucinations and suicidal ideation.  In regards to hallucinations the Veteran reported seeing people through his window two to three times per month since approximately 2001.  Additionally, he claimed to hear people when no one was around.  In regards to suicidal ideation the Veteran denied intent or plan but reported having fleeting suicidal thoughts, such as "what's the sense in living," approximately two to three times per month.  Furthermore, even though the Veteran denied intent or plan he did indicate he had a plan sometime in 2003 or 2004.  Mild memory problems are noted.  The VA examiner indicated that even though the Veteran is retired he had a long history of having conflicts with co-workers.  His relationship with his wife and sons was reported as being negatively affected by his PTSD.  When asked to summarize the effect of PTSD on the Veteran occupational and social functioning the VA examiner indicated the Veteran's symptoms result in deficiencies in the following areas thinking, family relations, work, and mood.  

The Veteran also had a VA examination in December 2002.  The examiner reported the Veteran was casually dressed with good hygiene.  The Veteran exhibited no abnormal behavior.  Speech was slow but pitch and volume were normal.  Some problems with remote memory were reported.  The Veteran was alert and appropriately oriented.  Delusions, hallucinations, and homicidal ideation were denied by the Veteran.  He also denied suicidal ideation; however, he did indicate he often had feelings of very low mood, social isolation, feeling of worthlessness, and low self-esteem including thoughts of "what the use of living is."  The VA examiner noted the Veteran suffered from intrusive thoughts, the inability to develop meaningful relationships, poor trust, and depressed feeling due to service experiences.  

While the Veteran denied suicidal ideation as part of this examination the Board takes note that the October 2010 VA examiner characterized thoughts of "what's the sense in living" as suicidal ideation.  In light of this and the fact the Veteran expressed a similar sentiment during this examination; the Board will consider the Veteran to have evidenced suicidal ideation at the time of the December 2002 VA examination.

VA mental health notes from October 2002 to September 2010 are also included in the record.  Throughout the notes the Veteran is regularly described as neatly groomed and appropriately dressed.  He is always reported as being fully oriented.  Affect is reported as improving in the early notes and appropriate in later notes.  The Veteran's mood varies throughout the notes but non-euthymic moods are usually associated with a specific problem the Veteran was dealing with at the time.  Later notes reported no psychotic symptoms but a November 2005 note indicated that occasionally the Veteran saw shadows that were not real.  Further, early notes show the Veteran had problems with paranoia that decreased with the use of medication.  Most of the notes indicated no suicidal or homicidal ideation; nevertheless, a February 2003 note reported occasional suicidal ideation that had decreased significantly from the past.  The same note reported past homicidal ideation.  Many of the notes discussed the fact that the Veteran had problems with nightmares.  

Additionally, the claims file includes treatment records of VA therapy sessions that occurred from March 2003 to December 2004.  These treatment records regularly describe the Veteran's current clinical status as fully oriented with appropriate overall behavior and indicate he did not voice any suicidal or homicidal ideation.  The purpose of these treatment records is not to provide a discussion of the Veteran's PTSD symptoms as evidenced by the superficial and routine nature of the reporting of the Veteran's current clinical status.  As such, the Board will not afford as much weight to the limited description of the Veteran's PTSD symptoms found in these treatment records.

Also of record are the Veteran's GAF scores.  As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter, 8 Vet. App. at 242.  The higher the score, the better the functioning of the individual.  The Veteran's GAF scores range from 45 to 65 throughout the appeal period.  December 2002 VA Examination, October 2002 through September 2010 VA Mental Health Notes, October 2012 VA Examination.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Additionally, a GAF score between 61 and 70 is indicative of "mild" symptoms or some difficulty in social, occupational, or school functioning (occasional truancy, or theft within the household).  See DSM-IV.  Therefore, the Board observed that at times the Veteran's GAF scores have reflected serious symptoms that are consistent with an evaluation of 70 percent. 

Following review of the evidence of record, the Board concludes that an initial evaluation of 70 percent, but no more, is warranted for PTSD.  VA treatment records and examination reports show that the Veteran's PTSD is characterized by symptoms indicating occupational and social impairment with deficiencies in most areas.  These symptoms include suicidal ideation, persistent hallucinations, memory problems, intrusive thoughts, nightmares, circumstantial thought, and an inability to develop meaningful relationships. 

The VA examinations reveal the Veteran suffers from suicidal ideation, memory problems, intrusive thoughts, and an inability to develop meaningful relationships.  The October 2010 VA examination also identifies persistent hallucinations and circumstantial thought, while evidence of nightmares is found throughout the VA mental health notes.  The Board acknowledges that the VA mental health notes seem to indicate that over time the Veteran's symptoms are lessening in severity; however, the October 2010 VA examination, performed shortly after this time period, stands as a counterpoint to this.  

Overall, resolving any doubt in favor of the Veteran, the Board concludes that the Veteran PTSD is characterized by symptoms indicating occupational and social impairment with deficiencies in most areas such as, suicidal ideation, persistent hallucinations, memory problems, intrusive thoughts, nightmares, circumstantial thought, and an inability to develop meaningful relationships.  As such, the Board finds that an initial 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


ORDER

An initial evaluation of 70 percent is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


